Exhibit 10.35







AMENDMENT TO EMPLOYEE AGREEMENT




  

This document constitutes an Amendment, which shall modify the existing Employee
Agreement (“Existing Agreement”) between Edward J. Bernstein (“Employee”) and
Propell Corporation (“Employer”) that became effective on the date of the merger
between Crystal Magic, Inc., and “Employer.”  This Amendment is entered into
this 30th day of December 2008, between Employee and Employer.




WHEREAS, Employee is currently employed by Employer;




WHEREAS, due to economic or other business conditions, Employee and Employer
have agreed to modify their existing employment relationship; and




WHEREAS, Employee and Employer desire to preclude any differences and disputes
which may arise in the future with respect to the Amendment of the Existing
Agreement

   

THEREFORE, Employee and Employer acknowledge and voluntarily agree as follows:




1.  Section 3.01 of Existing Agreement regarding Annual Salary section of the
Existing Agreement shall be modified effective December 21, 2008, so that
section 3.01 is now replaced and amended to read as follows:




3.01 (a) As compensation for the services to be performed hereunder, Employee
shall receive compensation in base pay and commissions targeted at plan to equal
Eighty-Five Thousand Dollars ($85,000.00) per annum.  Compensation shall consist
of base pay equal to Fifty Thousand Dollars ($50,000.00) per annum, payable in
equal installments on a bi-weekly basis, plus a draw against commission that at
plan will equal an additional Thirty-Five Thousand Dollars ($35,000.00), payable
in the form of a bi-weekly draw pro-rated against the annual plan amount.  Such
commissions or bonuses may exceed $35,000 if the Company exceeds plan, according
to formulas that will be developed in cooperation with the Employee and may be
changed from time to time at the discretion of the Company’s Board of Directors.
  




(b) Employee shall receive such annual increases in salary and commission plans,
if any, as may be determined by Company’s Board of Directors, in its sole
discretion.  




(c) Notwithstanding (a) and (b) above, Company will review compensation in 90
days or less from the date this amendment is executed, and periodically
thereafter, based on performance and economic conditions of the Company.
 Company makes no commitment that any increases will be made.





--------------------------------------------------------------------------------




2.  The description of the Company’s obligations on termination as set forth in
Section 8.02 (b) under “Termination By Company Without Cause; Termination By
Employee For Good Reason” is hereby modified to read:  




(b) Company, in its sole option, shall either:  




1. continue to pay to Employee, in regular weekly installments, amounts due
under Employee’s Annual Salary of $160,000 as originally defined under this
Agreement for six (6) months, or




2.  pay to Employee one month’s salary in a lump sum; grant an additional
266,667 shares of Company’s stock in lieu of the remaining severance pay; and
immediately vest all current year stock options to which the employee would not
otherwise be entitled on the date of termination.




3. Employee agrees that Good Reason as described in paragraph 7.02 of Existing
Agreement shall now specifically exclude any claim based on the reduction in pay
or change in severance benefits permitted by this Amendment, and releases the
Company from any claims related to such reduction in pay or severance.




4.  Paragraph 9.03 of the Existing Agreement is now modified to read:




9.03 To the extent allowed by law, if the Company is continuing to make
severance payments per amended paragraph 8.02(b), subparagraph 1, above, then
for that period of six months immediately following the termination of
Employee’s employment with Company, Employee agrees that Employee will not
directly or indirectly, in any capacity, compete or attempt to compete with the
business of Company or any of its subsidiaries, whether by taking employment
with a competitor, consulting to a competitor, as an owner of a business entity
competing with Company, or otherwise.  Notwithstanding this provision, however,
in the event that the Company elects to convert its severance obligations to
Employee into stock as described in 8.02(b), subparagraph 2, above, Employee
shall be released from the non-competition provisions of this paragraph
immediately.  Further, should the Company become insolvent through bankruptcy
assignment for the benefit of creditors, or other liquidation, Employee shall
also be released from the non-competition provisions of this paragraph.





--------------------------------------------------------------------------------







5.  All other provisions of the Existing Agreement remain in force, unless they
conflict with the provisions of this Amendment, in which case this Amendment
supersedes such provision.  




/s/ Edward J. Bernstein

 

/s/ Propell Corporation

Employee

Date

 

Employer

Date






